IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00110-CR

                           IN RE KELLY LEE DICKEY


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator Kelly Dickey filed a petition for writ of mandamus on April 3, 2017 asking

this Court to issue an order directing the trial court to make a ruling on his “motion to

reopen time for appeal.” On April 19, 2017, this Court denied the petition for writ of

mandamus noting that Dickey had not included a copy of the motion filed in the trial

court. See TEX.R.APP.P. 52.7. Dickey has now provided a copy of that motion and has

filed a motion for rehearing. We will grant the motion for rehearing, withdraw our prior

opinion and judgment, and substitute the following opinion.

      Relator’s petition for writ of mandamus is denied.
                                             AL SCOGGINS
                                             Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; Petition denied
Opinion delivered and filed August 2, 2017
Do not publish
[OT06]




In re Dickey                                               Page 2